       Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADELPHIA GATEWAY, LLC,
                       Plaintiff                              CMLACTION

               v.

CERTAIN EASEMENTS AND RIGHTS
OF WAY NECESSARY TO OPERATE
AND MAINTAIN AN 18" NATURAL GAS
TRANSMISSION PIPELINE IN
SKIPPACK TOWNSHIP, MONTGOMERY :
COUNTY, PENNSYLVANIA, TAX
PARCEL NUMBER 51-00-01603-00-2,
4478 PERKIOMEN CREEK ROAD,
COLLEGEVILLE, PA 19426 et al,                                 No. 20-1003
               Defendants


                                       MEMORANDUM

 PRATTER, J.

       The Federal Energy Regulatory Commission ("FERC") issued an order granting Adelphia

Gateway, LLC ("Adelphia") a certificate of public convenience and necessity for a project to

purchase, construct, and operate proposed pipeline facilities to provide natural gas. To complete

the project Adelphia must possess certain rights-of-way owned by the defendants. The defendants

have not accepted any of Adelphia's offers to purchase the rights-of-way. Adelphia moves for

partial summary judgment on the issue of its substantive right to condemn the rights-of-way and

for a preliminary injunction giving Adelphia possession of the rights-of-way. 1

       For the reasons that follow, the Court grants the motion for summary judgment and the

motion for a preliminary injunction.


       The Court notes that Adelphia filed similar motions for partial summary judgment and the same
omnibus motion for a preliminary injunction in about 30 cases. Given this volume, the Court has issued
analogous memoranda in each case, taking care to incorporate individual details where necessary.


                                                  1
        Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 2 of 12



                                          BACKGROUND

       Adelphia filed an application with FERC in January 2018 seeking a certificate of public

convenience and necessity for a project to purchase, construct, and operate proposed pipeline

facilities in Delaware and Pennsylvania. Adelphia' s project will provide natural gas to the Greater

Philadelphia industrial region and two power plants, as well as potential additional markets.

       The FERC evaluated the public need for the project and completed a review of its

environmental impacts and operational considerations. The FERC issued a Notice of Intent to

Prepare an Environmental Assessment for the proposed project in May 2018, publishing the Notice

in the Federal Register and mailing it to 4,709 interested parties. The Notice established a scoping

period and requested comments from the public on specific concerns or issues for consideration.

The FERC also conducted two public scoping sessions in the project's area.

       On December 20, 2019, the FERC issued a FERC order granting Adelphia a certificate of

public convenience and necessity for the project. The order authorized Adelphia to construct and

operate two 16-inch diameter laterals, two compressor stations, five meter and regulator stations,

seven blowdown assembly valves, two mainline valves, two tap valves, and four pig launcher and

receiver facilities. The order also authorized Adelphia to repurpose an existing pipeline system.

       To construct, operate, and maintain the approved project and pipeline facilities, Adelphia

requires certain rights-of-way that are within the scope of the FERC order. Adelphia has attempted

to purchase each of the rights-of-way for at least $3,000 a piece. The defendants have rejected or

otherwise not accepted Adelphia' s offers. Adelphia now seeks an order of condemnation that it

has the substantive right to condemn the rights-of-way as well as a preliminary injunction granting

Adelphia possession as requested.




                                                 2
        Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 3 of 12



                                    PROCEDURAL HISTORY

       Adelphia filed its complaint on February 21, 2020 and served a notice of the condemnation

via personal service in accordance with Federal Rules of Civil Procedure 4 and 71. l(d) on March

9, 2020. Under Rule 71. l(e)(2), the defendants had until 21 days after Adelphia served its notice

to file an answer. No answer was ever filed. Accordingly, under Rule 71.l(e)(3), the defendants

have waived all objections and defenses to Adelphia's condemnation of the rights-of-way at issue.

See FED. R. CIV. P. 71.1 advisory committee's note ("Failure on the part of the defendant to serve

an answer constitutes a consent to the taking and to the authority of the court to proceed to fix

compensation therefor, but it does not preclude the defendant from presenting evidence as to the

amount of compensation due him or in sharing the award of distribution.").

       Adelphia has filed a motion for partial summary judgment on the issue of its substantive

right to condemn the rights-of-way. Adelphia promptly served a copy of the motion on the

defendants via First Class U.S. Mail. Local Rule 7.l(c) states that "[u]nless the Court directs

otherwise, any party opposing the motion shall serve a brief in opposition together with such

answer or other response that may be appropriate, within fourteen (14) days after service of the

motion and supporting brief." No opposition to the motion was timely filed.

       Adelphia has also filed a motion for a preliminary injunction seeking possession of the

rights-of-way and served a copy of the motion on the defendants via First Class U.S. Mail. Again,

no opposition to the motion was filed.

                              MOTION FOR SUMMARY JUDGMENT

       Adelphia moves for summary judgment on the issue of its authority to condemn the rights-

of-way. Because it is undisputed that Adelphia meets the three requirements under the Natural

Gas Act ("NGA") to acquire property by eminent domain, the Court grants the motion for partial

summary judgment.


                                                3
        Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 4 of 12



   I.      Legal Standard

        A court can properly grant a motion for summary judgment "if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." FED. R. CIV. P. 56(a). An issue is "genuine" if there is a sufficient evidentiary basis on

which a reasonable jury could return a verdict for the non-moving party. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A factual dispute is "material" if it might affect the outcome of the case under

governing law. Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, the Court must view the

evidence presented on the motion in the light most favorable to the non-moving party. See

Anderson, 477 U.S. at 255. However, "[u]nsupported assertions, conclusory allegations, or mere

suspicions are insufficient to overcome a motion for summary judgment." Betts v. New Castle

Youth Dev. Ctr., 621 F.3d 249,252 (3d Cir. 2010).

        The movant bears the initial responsibility for informing the Court of the basis for the

motion for summary judgment and identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Where the non-moving party bears the burden of proof on a particular issue, the moving party's

initial burden can be met simply by "pointing out to the district court that there is an absence of

evidence to support the nonmoving party's case." Id at 325. After the moving party has met the

initial burden, the non-moving party must set forth specific facts showing that there is a genuinely

disputed factual issue for trial by "citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations

... , admissions, interrogatory answers, or other materials" or by "showing that the materials cited

do not establish the absence or presence of a genuine dispute." FED. R. CIV. P. 56(c). Summary

judgment is appropriate if the non-moving party fails to rebut by making a factual showing


                                                 4


                        I   - --
         Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 5 of 12



"sufficient to establish the existence of an element essential to that party's case, and on which that

party will bear the burden of proof at trial." Celotex, 477 U.S. at 322.

   II.      Discussion

         The NGA provides:

         When any holder of a certificate of public convenience and necessity cannot acquire
         by contract, or is unable to agree with the owner of property to the compensation
         to be paid for, the necessary right-of-way to construct, operate, and maintain a pipe
         line or pipe lines for the transportation of natural gas, and the necessary land or·
         other property, in addition to right-of-way, for the location of compressor stations,
         pressure apparatus, or other stations or equipment necessary to the proper operation
         of such pipe line or pipe lines, it may acquire the same by the exercise of the right
         of eminent domain in the district court of the United States for the district in which
         such property may be located, or in the State courts.

15 U.S.C. § 717f(h).

         A gas company may acquire property by eminent domain under§ 717f(h) of the Natural

Gas Act if it meets three requirements: "[F]irst, that it holds a certificate of public convenience

and necessity from the Federal Energy Regulatory Commission (FERC); second, that it was unable

to acquire the right of way through negotiation with the landowner; and third, that the amount

claimed by the owner of the property exceeds $3,000." Transcon. Gas Pipe Line Co., UC v.

Permanent Easements for 2.14 Acres & Temp. Easements for 3.59 Acres in Conestoga Twp.,

Lancaster Cty., Pa., Tax Parcel No. 1201606900000, 907 F.3d 725, 729 (3d Cir. 2018), cert.

denied sub nom. Like v. Transcon. Gas Pipe Line Co., LLC, 139 S. Ct. 2639 (2019). "If these

conditions are met, the gas company may 'acquire the [necessary right-of-way] by the exercise of

the right of eminent domain in the district court."' Id. (quoting 15 U.S.C. § 717f(h)).

         The FERC issued an order granting Adelphia a certificate of public convenience and

necessity for the project on December 20, 2019. "By issuing the Certificate [of public necessity]

to [Plaintiff], FERC has determined that the Subject Property is necessary to the operation of the

Pipeline[; t]his determination cannot be challenged by Defendants." Transcon. Gas Pipe Line Co.,


                                                   5
        Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 6 of 12



LLC v. Certain Easements & Rights of Way Necessary to Construct, Operate & Maintain a 30'

Nat. Gas Transmission Pipeline, in Northmoreland Twp., WyomingCty., Pa., 359 F. Supp. 3d 257,

262 (M.D. Pa. 2019) (alterations in original) (quoting WBI Energy Transmission, Inc., No. 14-130,

2017 WL 532281, at *3 (D. Mont. Feb. 8, 2017)). Because Adelphia holds a certificate of public

convenience and necessity from the FERC, Adelphia satisfies the first condition.

       Adelphia has also attempted to negotiate with the landowners to obtain the rights-of-way,

but the landowners have not accepted Adelphia' s offers to pay at least $3,000 for each of the rights-

of-way. Therefore, Adelphia satisfies the second and third conditions because negotiations have

failed and the amount claimed by the landowners exceeds $3,000. See Transcon. Gas Pipe Line

Co., LLC, 907 F.3d at 731 ("[The plaintiff] extended written offers of compensation exceeding

$3000 to each of the Landowners, but these offers were not accepted. [The plaintiff] thus satisfied

the second and third requirements.").

       Adelphia has met all three requirements of§ 717f(h). Therefore, the Court concludes that

Adelphia has the substantive right to condemn the rights-of-way at issue, and partial summary

judgment is entered in Adelphia' s favor.

                                     PRELIMINARY INJUNCTION

        Adelphia also moves for a preliminary injunction granting Adelphia possession of the

rights-of-way at issue. Because Adelphia has demonstrated (1) a reasonable probability of success

on the merits, (2) that Adelphia will suffer irreparable injury if the preliminary injunction is denied,

(3) that the landowners will not suffer greater harm, and (4) that granting the preliminary injunction

is in the public interest, the Court grants the motion for a preliminary injunction. 2


2
       The Court notes that it can issue a preliminary injunction only upon notice to the adverse party.
See FED. R. CIV. P. 65(a)(l). Here, no defendant has answered the complaint or filed a response to the
motion for summary judgment or to the motion for a preliminary injunction. However, Adelphia provided
notice of the condemnation to the defendants via personal service in accordance with Rule 4 as required


                                                   6
         Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 7 of 12



    I.      Legal Standard

         In ruling on a request for a preliminary injunction, a district court is required to examine

four factors before granting preliminary injunctive relief: "(1) whether the movant has shown a

reasonable probability of success on the merits; (2) whether the movant will be irreparably injured

by denial of the relief; (3) whether granting preliminary relief will result in even greater harm to

the nonmoving party; and (4) whether granting preliminary relief will be in the public interest."

Columbia Gas Transmission, LLC v. 1.01 Acres, More or Less in Penn Twp., York Cty., Pa.,

Located on Tax ID# 440002800150000000 Owned by Brown, 768 F.3d 300, 315 (3d Cir. 2014)

(quotingAm. Express Travel Related Servs. v. Sidamon-Eristojf, 669 F.3d 359, 366 (3d Cir.

2012)). The movant must "meet the threshold for the first two 'most critical' factors," and if"these

gateway factors are met, a court then considers the remaining two factors and determines in its

sound discretion if all four factors, taken together, balance in favor of granting the requested

preliminary relief." Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended

(June 26, 2017).

         "[T]he NGA' s grant of standard condemnation powers to natural gas companies does not

preclude federal courts from granting equitable relief in the form of a preliminary injunction when

gas companies have obtained the substantive right to condemn and otherwise qualify for equitable

relief." Transcon. Gas Pipe Line Co., UC, 907 F.3d at 741. Indeed, "once a district court

determines that a gas company has the substantive right to condemn property under the NGA, the



under Rule 71.1 and served the defendants with copies of all motions via first-class mail. The defendants
have received notice of the motion for a preliminary injunction and their 21 days to file a response have
passed. Therefore, as other courts have done under similar circumstances, the Court may rule on the motion.
See, e.g., Trans con. Gas Pipe Line Co., UC v. A Permanent Easement Totaling 0. 799 Acres, More or Less,
and Temp. Easements Totaling 0. 763 Acres, More or Less, Over a Parcel ofLand in Brunswick Cty., Va.
ofApproximately 27.00 Acres In et al., No. 14-407, Doc. No. 39 (E.D. Va. Aug. 7, 2017); Transcon. Gas
Pipe Line Co., UC v. Permanent Easement for 0.03 Acres & Temp. Easement for 0.02 Acres in S.
Londonderry Twp., Lebanon Cty., Pa., No. 17-00565, 2017 WL 3485752 (M.D. Pa. Aug. 15, 2017).


                                                    7
         Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 8 of 12



court may exercise equitable power to grant the remedy of immediate possession through the

issuance of a preliminary injunction." PennF,ast Pipeline Co., LLC v. A Permanent £asement of

0.60 Acre± & a Temp. Easement of 0.60 Acre± in Towamensing Twp., Carbon Cty., Pa., No. 18-

281, 2018 WL 6304191, at *l (M.D. Pa. Dec. 3, 2018) (quoting£. Tenn. Natural Gas Co. v. Sage,

361 F.3d 808, 828 (4th Cir. 2004)); see also Transcon. Gas Pipe Line Co., LLC, 907 F.3d at 739

("And this Court too, albeit with less discussion, has ruled that where summary judgment is

properly granted on a condemnation complaint, a preliminary injunction is appropriate as well.").

"[A]ll three Pennsylvania district courts within the Third Circuit have held that the grant of a

preliminary injunction is appropriate when a FERC certificate holder has established the

substantive right to condemn a property, subject to a future determination of just compensation."

Transcon. Gas Pipe Line Co., LLCv. Permanent Easement for 2.14Acres, No. 17-1725, 2017 WL

3624250, at *7 (E.D. Pa. Aug. 23, 2017) (citations omitted), aff'd sub nom. Transcon. Gas Pipe

Line Co., LLC v. Permanent Easements for 2.14 Acres & Temp. Easements for 3.59 Acres in

Conestoga Twp., Lancaster Cty., Pa., Tax Parcel No. 1201606900000, 907 F.3d 725 (3d Cir.

2018).

   IT.        Discussion

         A.      Likelihood of Success on the Merits

         Because the Court has just determined that Adelphia is entitled to the rights-of-way at issue

and granted its motion for partial summary judgment, Adelphia has already succeeded on the

merits. See Columbia Gas Transmission, LLC, 768 F .3 d at 315 ("This is not a 'normal' preliminary

injunction, where the merits await another day. In those situations, the probability of success is

not a certainty such that weighing the other factors is paramount. Here, there is no remaining

merits issue; we have ruled that Columbia has the right to the easements by eminent domain.").

Therefore, the first factor weighs strongly in favor of granting the preliminary injunction.


                                                   8
         Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 9 of 12



         B.     Irreparable Harm to the Moving Party

        Pursuant to the FERC order, Adelphia must satisfy certain environmental conditions prior

to construction. Adelphia argues that many of those conditions require surveys of the property

that can only be conducted if Adelphia has possession of the rights-of-way. Adelphia also asserts

that the FERC cannot permit Adelphia to begin construction until Adelphia has obtained various

federal authorizations. To obtain these authorizations, Adelphia must perform field survey work,

including wetland and waterbody identification and delineations as well as characterizing and

assessing soil and geologic resources on the property.

        Furthermore, under Adelphia' s construction schedule, the work to repurpose an existing

pipeline in Bucks, Montgomery, Chester, and Delaware Counties begins by May 1, 2020. 3 This

schedule was set in preparation for a planned in-service date of December 1, 2020. Adelphia

claims that if it is unable to perform this work, it will be hindered in its ability to repurpose the

pipeline to meet the scheduled in-service date.

        Such a failure to adhere to the project schedule and meet the in-service date would result

in a substantial loss in revenue to Adelphia estimated at approximately $14,150 per day. Adelphia

also argues that if its ability to meet the in-service date is delayed or if Adelphia' s shippers believe

that Adelphia is not making a reasonable effort to provide service by the promised date, Adelphia

may suffer adverse effects on its reputation and a loss of customer confidence.

        Courts in the Third Circuit have held that delays in satisfying pre-construction conditions,

delays in construction itself, and threats to reputation constitute immediate and irreparable harm.

See Columbia Gas Transmission, LLC, 768 F.3d at 315 (granting preliminary injunctions and


        Since filing its motion for a preliminary injunction, Adelphia has submitted a supplemental
declaration explaining that the start of the project has been delayed slightly due to COVID-19. However,
Adelphia maintains that it requires possession of the rights-of-way by June 1, 2020 if it is to adhere to its
construction schedule. The Court accepts that time is still of the essence.


                                                     9
       Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 10 of 12



finding that the plaintiff would suffer irreparable injury if construction were delayed in the form

of harm to the plaintiffs "safety, reputation, and economic interests"); PennEast Pipeline Co.,

LLC, 2018 WL 6304191, at *2 (finding the timeliness of conducting a property survey an important

piece in the "construction puzzle" that could "have an enormous effect on the entire [] Project")

(citations omitted); Transcon. Gas Pipe Line Co., UC, 2017 WL 3624250, at *8 (finding

construction delays and monetary loss sufficient to establish irreparable harm); Transcon. Gas

Pipe Line Co., LLC v. Permanent Easement for 2.59 Acres, No. 17-00289, 2017 WL 1105237, at

*5 (M.D. Pa. Mar. 24, 2017) ("Each piece of the construction puzzle depends on the prior piece

timely placed. Untimeliness in one small part of this enormous project would result in a domino

effect on the timeliness of all other areas of the project. This factor weighs strongly in favor of

[the plaintiff]."), aff'd sub nom. Transcon. Gas Pipe Line Co., LLC v. Permanent Easement for

2.59 Acres, Temp. Easements for 5.45 Acres & Temp. Access Easement for 2.12 Acres in Pine

Grove Twp., Schuylkill Cty., PA, 709 F. App'x 109 (3d Cir. 2017). The second factor weighs in

favor of granting the preliminary injunction because Adelphia has demonstrated that it will suffer

irreparable harm if it is not granted possession of the rights-of-way.

        C.     Harm to the Nonmoving Party

       Adelphia argues that any harm to the nonmoving party in granting the preliminary

injunction can be remedied with monetary damages during a compensation hearing. The Court

agrees. As the Third Circuit Court of Appeals has explained:

       [T]he harm to the Landowners that will result if we grant [the plaintiffs]
       preliminary injunctions is minimal. Since we have already determined that [the
       plaintiff] has the right of eminent domain, it is a certainty that the requested
       easements will be granted. The Fifth Amendment also guarantees that the
       Landowners will be justly compensated. The Landowners have not stated any
       concrete injury other than the loss of the easements over their land, which will
       definitely occur, whether or not we grant [the plaintifl] immediate possession of the
       easements.


                                                 10
       Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 11 of 12



Columbia Gas Transmission, LLC, 768 F.3d at 316. Furthermore, here the landowners "have not

answered the complaint; they failed to file any opposing briefs . . . . The landowners appeared to

have ignored the matter in its entirety. Accordingly, [the Court] can discern no harm to [the]

landowner[ s]." Transcon. Gas Pipe Line Co., LLC v. Permanent Easement for 0. 03 Acres & Temp.

F,a,sement for 0.02 Acres in S. Londonderry Twp., Lebanon Cty., Pa., No. 17-00565, 2017 WL

3485752, at *3 (M.D. Pa. Aug. 15, 2017). The third factor weighs in favor of granting the

preliminary injunction.

        D.     The Public Interest

       Adelphia claims that granting it possession of the rights-of-way is in the public interest

because the project will provide Adelphia' s customers and their respective markets with a new and

much-needed source of natural gas.

       "Congress passed the Natural Gas Act and gave gas companies condemnation power to

ensure that consumers would have access to an adequate supply of natural gas at reasonable

prices." Transcon. Gas Pipe Line Co., LLC, 359 F. Supp. 3d at 267 (quoting E. Tennessee Nat.

Gas Co., 361 F.3d at 830). Furthermore, the FERC determined that the project was in the public

interest when it issued an order granting Adelphia a certificate of public convenience and necessity.

Therefore, a preliminary injunction granting Adelphia possession of the rights-of-way so it can

meet project's deadlines is also in the public interest. This fourth factor weighs in favor of granting

the preliminary injunction.

        All four factors weigh in favor of granting a preliminary injunction that grants Adelphia

possession of the rights-of-way at issue. Therefore, the Court grants Adelphia's motion for a

preliminary injunction.




                                                  11
       Case 2:20-cv-01003-GEKP Document 12 Filed 05/11/20 Page 12 of 12



        E.     Adelphia's Request for an Enforcement Mechanism

       Finally, Adelphia asks the Court to include an enforcement mechanism to ensure

compliance with the order granting Adelphia access to and possession of the rights-of-way. In

support of its request, Adelphia claims that it will suffer irreparable harm if the landowners or third

parties disrupt, halt, or impede construction activities by being present on the properties. Adelphia

argues that this Court has the power to enter an order designed to coerce compliance with its terms

and that courts in the Third Circuit have included enforcement mechanisms such as the one

requested when granting preliminary injunctions in pipeline-related condemnation actions.

       This Court has "the authority and 'inherent power to enforce compliance with its lawful

orders through civil contempt."' Transcon. Gas Pipe Line Co., LLC, 2017 WL 1105237, at *9

(quoting Shillitani v. United States, 384 U.S. 364, 370 (1966)). Given the Court's inherent power

and the unopposed nature of Adelphia' s request, the Court will include an enforcement mechanism

in its accompanying order.

                                            CONCLUSION

       For the foregoing reasons, the Court grants Adelphia's motion for partial summary

judgment and for a preliminary injunction. An appropriate order follows.




                                                       UNITED STATES DISTRICT JUDGE




                                                  12
